DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US 2009/0111179) in view of Gebauer et al. (US 2012/0258441) and further in view of Andersson et al. (US 2013/0316446).


Regarding claim 1 Hata discloses biomanufacturing apparatus (See Hata Abstract Figs. 1-5 wherein the device performs cell culture, i.e. biomanufacturing of cells and products thereof), comprising a housing, a substantially enclosed bioreactor chamber inside the housing (See Hata Abstract and Fig. 5 wherein a housing 11 comprises a substantially enclosed bioreactor chamber 16 therein.) and a further substantially enclosed region inside the housing containing at least one of electrical parts and electronic control components, (See Hata Abstract and Fig. 5 wherein a further substantially enclosed reagion 11 includes electronic parts, i.e. sensors 24-26)  the chamber including: a tray for supporting a bioreactor (See Hata Fig. 5 wherein there is a tray 46 which supports a bioreactor 18).

Hata discloses all the claim limitations as set forth above as well as the device further including and a chamber air heater,i.e. secondary heating, for convectivly heating the gaseous atmosphere in the chamber, being controlled by a temperature control.(See Hata Fig. 6 wherein there is a chamber air heater 27 being controlled by a temperature control, i.e. control system 13/14)



Hata does not specifically disclose a bioreactor heater mounted at the tray for conductive heating of the bioreactor.

Gebaueret al. discloses a platform for supporting a bioreactor wherein a tray is provided on a tray support and wherein a heater plate is provided at the tray such that a bioreactor is heated via conduction in use. The heater plate is controlled by a temperature control. (See Gebaueret al. Abstract, Fig. 1 and [0014] wherein a heaterpad, i.e. heater plate, is provided on an underside of the tray so such that a bioreactor is supported directly on its underside by the heater plate and thus is conductively heated.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a heater pad, i.e. plate, controlled by a temperature control and provided to form an underside of the tray as described by Gebaueret al. in the device of Hata because such a heater pad allows control over temperature of materials within the bioreactor so that specific materials may be grown therein in a controlled manner as would be desirable in the device of Hata and one would have a reasonable expectation of success in so doing.



Andersson discloses Andersson discloses a rocking device for use in cell culture comprising a tray for supporting a bioreactor, (See Andersson Abstract and Figs. 1-2 wherein there is a tray 4 for supporting a bioreactor.)
a tray support including a mechanism for rocking the tray in use which is configured to move a plate holder back and forth about an axis below the tray. (See Andersson Abstract Figs. 1-2 and wherein a tray support has a rocking mechanism, i.e. gas spring dampers 6, which moves a plate holder, i.e. intermediate plate 8 back, and forth about an axis 7, below the tray 4)
 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a tray support having rocking device, i.e. spring dampers, and plate holder such as that described by Andersson in the device of modified Hata because such a rocking device and plate holder allows a more ergonomic addition and removal of bioreactors to be placed on trays in as would be desirable in the device of modified Hata which requires placement of a bioreactors on trays and one would have a reasonable expectation of success in so doing.

In regards to the heater and secondary heating being utilized to heat the bioreactor and surrounding air to a set point determined based on the contents of a bioreactor it is noted that both heaters are controlled by controllers which allow setting the heater to a set point.  It is noted that choosing a specific set point, i.e. based on contents of the bioreactor, is an intended use of the device which does not define any structural element which differentiates the claimed invention from the cited prior art as 

Regarding claim 3 modified Hata discloses all the claim limitations as set forth above as well as the device wherein the housing includes an access door and air vents are provided, opening into the housing adjacent the door, in use providing a curtain of air adjacent the door. (See Hata wherein the housing includes an access door 21 and air vents, i.e. filter 33, is provided adjacent the door and is fully capable of providing a curtain of air adjacent the door.)
It is noted that limitations directed to providing a curtain of air is an intended use of the claimed device which does not imply or limit any specific structural elements which further limit the claimed apparatus since the apparatus is fully capable of having an air curtain adjacent the door if one so wished. See MPEP 2115.

Regarding claim 4 it modified Hata discloses all the claim limitations as set forth above as and it is noted that limitations directed to wherein the curtain of air is provided only when the access door is open are intended uses of the claimed device which do not imply or limit any specific structural elements which further limit the claimed apparatus. See MPEP 2115.



Regarding claim 6 modified Hata discloses all the claim limitations as set forth above as well as the device further including a bioreactor in the form of a flexible cell bag supported on the tray, wherein the bioreactor can accommodate a capacity of between approximately 50 millilitres to approximately 2500 millilitres. (See Hata [0085] wherein a flexible bioreactor cell bag is supported on the tray and has a volume, i.e. capacity, of 500 ml to 2500ml.)

Also it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
.  



Double Patenting

Claims 1 and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 15/755,084 in view of Hata et al. (US 2009/0111179) and further in view of Andersson et al. (US 2013/0316446).
.

Regarding claims 1 and 5-6 the claims of 15/755,084 and are generally more specific and include all the limitations if claims 1 and 5-6 with the exception of the claimed secondary heating  device which heats the chamber air but does not specifically disclose a means for drawing air.

It is noted that Hata discloses a biomanufacturing device wherein a fan, i.e. means for drawing air, is provided to distribute air within the device. (See Hata Fig. 5 fan 34.)


Hata also discloses removing the tray from the device but does not specifically disclose a tray support including a mechanism for rocking the tray in use which is configured to move a plate holder back and forth about an axis below the tray.

Andersson discloses Andersson discloses a rocking device for use in cell culture comprising a tray for supporting a bioreactor, (See Andersson Abstract and Figs. 1-2 wherein there is a tray 4 for supporting a bioreactor.)
a tray support including a mechanism for rocking the tray in use which is configured to move a plate holder back and forth about an axis below the tray. (See Andersson Abstract Figs. 1-2 and wherein a tray support has a rocking mechanism, i.e. gas spring dampers 6, which moves a plate holder, i.e. intermediate plate 8 back, and forth about an axis 7, below the tray 4)
 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a tray support having rocking device, i.e. spring dampers, and plate holder such as that described by Andersson in the device of the device of 15/755,084 because such a rocking device and plate holder allows a more ergonomic addition and removal of bioreactors to be placed on trays in as would be desirable in the device of the device of 15/755,084 which requires placement of a bioreactors on trays and one would have a reasonable expectation of success in so doing.
It is noted that determining a set point and controlling a heater to heat to such levels are considered intended uses of the claimed device which do not define structural elements which 


Regarding claims 3-4 15/755,084 does not specifically disclose air vents opening into the housing which may create a curtain of air when the access door is open.  It is noted that Hata discloses a biomanufacturing device wherein air vents which open into the housing (See Hata Fig. 3 vents 33) and are fully capable of providing a curtain of air when the access door is open.  Such features would have been obvious to one of ordinary skill in the art at the time of filing in the device of 15/755,084 because such vents allow the desirable circulation of air between device components while providing filtration thereof and one would have a reasonable expectation of success in providing such vents.

This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive.

Applicant argues that “In the rejection, the Office cites Hata as allegedly teaching the secondary heating at Figs.5-6. (Office Action at 13-14). Applicant notes that Hata discloses “heater 27” but Hata fails to teach or disclose “a heater for contacting a bioreactor and heating the same to a set point determined based at least in part on contents of the bioreactor” and “secondary heating for heating air 
Hata further discloses that each of the “canisters 16” has a respective “heater 40” that can be configured to different internal temperatures: “operation control panel 13 controls the heater40 on the basis of the temperature signal from the temperature sensor 37.” (Hata at [0062]). FIG.6 of Hata depicts that a single “heater 27” is shared between each of the “canisters 16.”
Accordingly, Applicant submits that Hata does not teach or disclose “heater 27” may be used for “heating air surrounding the tray to the set point for the bioreactor’ at least because Hata discloses multiple “canisters 16” that each have respective heaters with different temperatures and a single “heater 27” shared by all of the canisters. Hata would not motivate one of ordinary skill in the art to “heat[] air surrounding the tray to the set point for the bioreactor” at least because Hata discloses multiple “canisters 16” and does not include any teaching, suggestion, or motivation as to how one of ordinary skill in the art would select a specific canister from the plurality of “canisters 16” to use to set the temperature of “heater 27” that is shared between multiple canisters. Therefore, Hata does not render amended claim 1 prima facie obvious.
Further, none of the cited references, alone or in any combination, cures the deficiency of Hata with respect to at least the above noted element of amended independent Claim 1. In particular, Gebauer appears to be cited as teaching a bioreactor heater. However, Gebauer is silent as to at least the feature of “a heater for contacting a bioreactor and heating the same to a set point determined based at least in part on contents of the bioreactor” and “secondary heating for heating air surrounding the tray to the set point for the bioreactor” as recited in amended independent Claim 1.”


 It is noted that determining a set point and controlling a heater to heat to such levels are considered intended uses of the claimed device which do not define structural elements which differentiate the claimed invention from the cited prior art because the cited prior art is fully capable of being operated in such a manner. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is suggested that applicant claim some specific structure which performs the determining, setting, and control of the heaters in the manner claimed, i.e. a controller which is specifically configured to determine a set point temperature based on contents of the bioreactor and connected to the both heaters to operate them at the set point temperature. Also examiner notes that any such amendments must have support in the specification as originally filed.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799